Case 2:15-cv-02162-DDP-FFM Document 103 Filed 02/03/21 Page 1 of 1 Page ID #:1268

                      UNITED STATES COURT OF APPEALS
                                                                      FILED
                             FOR THE NINTH CIRCUIT
                                                                      FEB 03 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




    ANTHONY BROWN, Sr.,                         No. 19-55218

                 Plaintiff - Appellant,
                                                D.C. No. 2:15-cv-02162-DDP-FFM
     v.                                         U.S. District Court for Central
                                                California, Los Angeles
    COUNTY OF LOS ANGELES; et al.,
                                                MANDATE
                 Defendants - Appellees.


          The judgment of this Court, entered November 25, 2020, takes effect this

  date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Rhonda Roberts
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
